       Case 3:20-cv-04108-CRB Document 16 Filed 07/20/20 Page 1 of 6




 1 Paul A. Grammatico (SBN 246380)
   pgrammatico@kcozlaw.com
 2
   KABAT CHAPMAN & OZMER LLP
 3 333 S. Grand Avenue, Suite 2225
   Los Angeles, CA 90071
 4
   Telephone: (213) 493-3980
 5 Facsimile: (404) 400-7333
 6
     Counsel for Defendant
 7
     (Counsel continued on following page)
 8
 9                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
10
     JEFFREY KATZ CHIROPRACTIC,                 Case No. 3:20-cv-04108-CRB
11
     INC., a California corporation,
12   individually and on behalf of all others   STIPULATION TO EXTEND TIME
     similarly situated                         TO RESPOND TO COMPLAINT
13
14               Plaintiff,                     Complaint Filed: June 22, 2020
          vs.
15
                                                Current Response Date: July 21, 2020
16   DIAMOND RESPIRATORY CARE,                  New Response Date: August 20, 2020
17   INC., a California Corporation
                                                Honorable Charles R. Breyer
18                Defendant.
19
20
21
22
23
24
25
26
27
28

                STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
       Case 3:20-cv-04108-CRB Document 16 Filed 07/20/20 Page 2 of 6




 1 Ryan D. Watstein (Pro Hac Vice to be filed)
   rwatstein@kcozlaw.com
 2
   Daniel H. Gaynor (Pro Hac Vice to be filed)
 3 dgaynor@kcozlaw.com
   KABAT CHAPMAN & OZMER LLP
 4
   171 17th Street NW, Suite 1550
 5 Atlanta, GA 30363
   Telephone: (404) 400-7300
 6
   Facsimile: (404) 400-7333
 7
   Counsel for Defendant
 8
 9 Rebecca Davis (SBN 271662)
   rebecca@lozeaudrury.com
10
   LOZEAU DRURY LLP
11 1939 Harrison St., Suite 150
   Oakland, CA 94612
12
   Telephone: (510) 836-4200
13 Facsimile: (510) 836-4205
14
     Patrick H. Peluso (Pro Hac Vice)
15   ppeluso@woodrowpeluso.com
16   Taylor T. Smith (Pro Hac Vice)
     tsmith@woodrowpeluso.com
17   Woodrow & Peluso, LLC
18   3900 East Mexico Ave., Suite 300
     Denver, CO 80210
19   Telephone: (720) 213-0675
20   Facsimile: (303) 927-0809

21 Counsel for Plaintiff
22
23
24
25
26
27
28


                STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
       Case 3:20-cv-04108-CRB Document 16 Filed 07/20/20 Page 3 of 6




 1                                        RECITALS
 2         1.    On June 22, 2020, Plaintiffs Jeffrey Katz Chiropractic, Inc. (“Plaintiff”)
 3 commenced the instant case against Defendant Diamond Respiratory Care, Inc.
 4 (“Diamond” or “Defendant”). (D.E. 1.)
 5         2.    On or about June 30, 2020, Plaintiffs caused Defendant to be served with
 6 the underlying summons and complaint.
 7         3.    Defendant’s current deadline to respond to the complaint is thus July 21,
 8 2020. See Fed. R. Civ. P. 12(a)(1)(A).
 9         4.    The Court has not previously extended this deadline.
10         5.    Defendant is still investigating Plaintiff’s claims.
11         6.    The Parties have accordingly agreed to extend Defendant’s deadline to
12 respond to the complaint by thirty days, through and including August 20, 2020.
13                                      STIPULATION
14         1.    The Parties stipulate to extend Defendant’s responsive pleading deadline
15 by thirty days, through and including August 20, 2020.
16         2.    The Parties acknowledge this extension to file a responsive pleading does
17 not alter the date of any event or any deadline already fixed by Court order. Therefore,
18 in accordance with Local Rule 6-1(a), the parties agree that this extension is effective
19 without court approval.
20         3.    The Parties stipulate that Defendant has until August 20, 2020, to respond
21 to Plaintiff’s Complaint.
22
23
24
25
26
27
28
                                                1
                STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
        Case 3:20-cv-04108-CRB Document 16 Filed 07/20/20 Page 4 of 6




 1 DATED: July 20, 2020
 2   Woodrow & Peluso, LLC                            KABAT CHAPMAN & OZMER LLP
 3
     By: /s/ Patrick H. Peluso                        By: /s/ Paul A. Grammatico
 4       Patrick H. Peluso                                Paul A. Grammatico
 5
     Counsel for Plaintiff                            Counsel for Defendant
 6
 7
 8
 9
                                        ATTESTATION
10
           In accordance with Civil L.R. 5-1(i)(3), Defendant, as the filing party, hereby
11
     attests that signatory Patrick H. Peluso, on behalf of Plaintiff, concurs in this
12
     Stipulation’s content and the filing of this Stipulation.
13
14                                                    /s/ Paul A. Grammatico
15                                                    Paul A. Grammatico
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                 STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
         Case 3:20-cv-04108-CRB Document 16 Filed 07/20/20 Page 5 of 6



                                     PROOF OF SERVICE
 1
 2                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
 3
         I am employed in the County of Los Angeles, State of California; I am over the
 4 age of 18 and not a party to the within action; my business address is 333 S. Grand
 5 Avenue, Suite 2225, Los Angeles, California 90071.
 6       On July 20, 2020, I served the foregoing document(s) described as
   STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED
 7
   COMPLAINT on the interested parties to this action by delivering a copy thereof in a
 8 sealed envelope addressed to each of said interested parties at the following address(es):
   SEE ATTACHED LIST
 9
10      (BY MAIL) I am readily familiar with the business practice for collection and
         processing of correspondence for mailing with the United States Postal Service.
11       This correspondence shall be deposited with the United States Postal Service this
         same day in the ordinary course of business at our Firm's office address in Los
12       Angeles, California. Service made pursuant to this paragraph, upon motion of a
13       party served, shall be presumed invalid if the postal cancellation date of postage
         meter date on the envelope is more than one day after the date of deposit for
14       mailing contained in this affidavit.
15         (BY ELECTRONIC SERVICE) by causing the foregoing document(s) to be
            electronically filed using the Court’s Electronic Filing System which constitutes
16          service of the filed document(s) on the individual(s) listed on the attached
17          mailing list.
18         (BY E-MAIL SERVICE) I caused such document to be delivered electronically
            via e-mail to the e-mail address of the addressee(s) set forth in the attached
19          service list.
20
           (BY FACSIMILE) I caused the above-referenced document to be transmitted
21          to the interested parties via facsimile transmission to the fax number(s) as stated
            on the attached service list.
22
           (Federal) I declare that I am employed in the office of a member of the bar of
23                   this court at whose direction the service was made. I declare under
24                   penalty of perjury that the above is true and correct.
25          Executed on July 20, 2020, at Atlanta, Georgia.
26                                                  /s/ Paul A. Grammatico
27                                                  Paul A. Grammatico
28

                                        PROOF OF SERVICE
      Case 3:20-cv-04108-CRB Document 16 Filed 07/20/20 Page 6 of 6




 1                                  SERVICE LIST
 2 Rebecca Davis
 3 LOZEAU DRURY LLP
   Email: rebecca@lozeaudrury.com
 4
 5 Taylor T. Smith
   Woodrow & Peluso, LLC
 6 Email: tsmith@woodrowpeluso.com
 7
   Counsel for Plaintiffs
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                 PROOF OF SERVICE
